Citation Nr: 0810403	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for stress fracture of 
the right foot.

4.  Entitlement to service connection for stress fracture of 
the left foot.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for psychiatric 
disorder, to include anxiety and stress.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1992, and from October 1994 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

In October 2007, the veteran and his spouse testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge sitting at Muskogee, Oklahoma.  A copy of the 
transcript is of record. 

During the hearing, the veteran raised a claim for service 
connection for tinnitus, contending that tinnitus began in 
service in 1991.  The issue of service connection for 
tinnitus is referred to the RO for appropriate action.

The issues of entitlement to service connection for a back 
disorder, asthma, stress fracture of the left foot, and 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the veteran does 
not have a current disability, including stress fracture, of 
the right foot.

2.  The veteran was exposed to in-service acoustic trauma; 
and competent evidence is at least in relative equipoise on 
the question of whether the veteran's currently diagnosed 
bilateral hearing loss disability is related to in-service 
acoustic trauma.


CONCLUSIONS OF LAW

1.  Stress fracture of the right foot was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Resolving reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

A.  Service Connection for Stress Fracture of the Right Foot   

On the question of in-service injury of the right foot, an 
August 1996 service medical record noted a stress fracture of 
the right great toe that was still symptomatic.  During the 
October 2007 personal hearing, the veteran stated that he  
was treated for pain in the feet back in 1991; he suffered a 
stress fracture of the right foot from wearing military 
boots; that in-service x-rays showed a stress fracture; and 
he was prescribed special padding to wear in his shoes.  

On the question of continuous post-service symptoms, there 
are no post-service treatment records noting a disability of 
the right foot.  The veteran and his spouse testified 
generally that the veteran's foot symptoms had continued 
since service.  The veteran's wife testified that the veteran 
had experienced foot problems in service from 1989 to 1992, 
including foot pain and coldness of the feet.

On the question of current disability, the veteran also 
testified at the October 2007 personal hearing that he still 
had symptoms of the feet of pain and pressure in the area of 
the toe and irregular toenail growth.  The veteran's wife 
testified that the veteran still experienced pain and 
coldness of the feet.  

On the question of current disability, in July 2006, the 
veteran underwent a VA examination of the right foot.  The 
examiner noted the veteran's history of status post stress 
fracture of the right great toe, but no disability of the 
foot.  The examination, including x-ray findings, was noted 
as normal and showed no fractures.  

Based on this evidence, the Board finds that the competent 
evidence demonstrates that the veteran does not have a 
current disability, including stress fracture, of the right 
foot.  The Board has considered the statements and sworn 
testimony of the veteran and his wife, who are competent to 
testify about any symptoms the veteran experienced at any 
time; however, while the veteran and his wife are competent 
testify about in-service symptoms, post-service symptoms, and 
current symptoms of the right foot, they are not competent to 
render a current diagnosis of the right foot pertaining to 
residuals of a stress fracture or to relate a currently 
diagnosed disability to service  See Espiritu v. Derwinski, 2 
Vet. App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In the absence of competent medical evidence of a current 
disability of the right foot, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for stress fracture of the right foot, 
and the claim must be denied.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain is not a 
separate disability for VA disability compensation purposes).  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

B.  Service Connection for Bilateral Hearing Loss

During the October 2007 personal hearing, the veteran 
testified that he was subjected to extreme noise exposure in 
service, which he believes caused his bilateral hearing loss.  
He testified that he had been exposed to loud bangs from 155 
artillery cannon fire in 1991 as part of his duties as a 
trainer for the National Guard, and did not wear ear 
protection at this time.  The veteran's wife testified that 
she observed the veteran have difficulty with hearing in 
service in 1991.  An August 1996 service medical record noted 
complaints of hearing loss.  The Board finds that this 
evidence demonstrates in-service acoustic trauma and symptoms 
of hearing loss in service. 

The competent evidence demonstrates current bilateral hearing 
loss disability.  In March 2005 and June 2006, the veteran 
underwent VA audiology examinations.  Both examination 
reports showed clinical measures on speech recognition that 
meet the definition of current hearing loss disability for VA 
disability compensation purposes of 38 C.F.R. § 3.385.  

On the question of whether the current hearing loss 
disability is related to acoustic trauma in service, the 
March 2005 VA examination report reflects the examiner's 
opinion that the veteran's current hearing disability was not 
related to his military service.  The June 2006 VA 
examination report reflects the examiner's opinion that it 
was at least as likely as not that the current bilateral 
hearing loss is related to acoustic trauma from military 
service.  As there is VA opinion evidence both in favor and 
against the claim, the Board finds that the competent 
evidence is at least in relative equipoise on the question of 
whether the veteran's currently diagnosed bilateral hearing 
loss disability is related to in-service acoustic trauma.  
For these reasons, and resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
a bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

II.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the appellant prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 
20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran was afforded VA 
medical examinations in March 2005, June 2006, and July 2007.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for stress fracture of the right foot is 
denied.

Service connection for bilateral hearing loss is granted.


REMAND

Initially, the Board notes that it appears that some of the 
service medical records are missing from the claim's file.  
During the October 2007 hearing, the veteran specifically 
noted the following service medical records that he thought 
were missing: Ft. Sill dated 1996, Ft. Riley dated 1995, Ft. 
Hood dated 1990-1992, and Wichita Falls Air Force Base dated 
1996.  The claim's file does contain records from Ft. Sill 
and Ft. Riley.  However, records from Ft. Hood, Wichita Falls 
Air Force Base, and records from the first period of service 
are not of record.  On remand, the RO should make an 
exhaustive effort to locate any outstanding service medical 
records, to include following the procedural guidelines for 
alternate sources for service medical records located in the 
M21, and administratively indicate such findings and actions 
taken for the record.

Although the existing service medical records do note 
complaints and treatment for the back, asthma, and 
anxiety/depression, the question of in-service injury or 
disease and chronicity of symptoms in service for each of 
these claimed disorders cannot be decided without the 
relevant service medical record evidence.  The post-service 
medical records note diagnoses for these disabilities; 
therefore, the Board finds that a medical examination is 
necessary in order to establish the current disabilities, and 
answer any questions as to whether any currently diagnosed 
disability is related to service. 

Accordingly, the issues of service connection for a back 
disorder, asthma, stress fracture of the left foot, and 
psychiatric disorder are REMANDED for the following action:

1.  Obtain the veteran's service medical records 
from Ft. Hood, Wichita Falls Air Force Base, and 
the first period of service.  If the outstanding 
service medical records cannot be located, such 
negative response should be indicated. 

2.  Schedule the veteran for the appropriate 
examinations in order to ascertain the nature and 
etiology of any current back disorder, asthma, 
and/or psychiatric disorder.  After reviewing the 
entire record, the examiner should express an 
opinion as to whether it at least as likely as not 
(i.e., a likelihood of 50 percent or greater) that 
any of the above disorders initially manifested in 
service or are otherwise related to active service.

3.  After completing the requested development, 
again review the record and readjudicate the claim.  
If any benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised of the importance of reporting for and fully 
participating in the VA examination, and that failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


